                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

     UNITED STATES OF AMERICA
                                                     §
                                                     §
     v.
                                                     §   CRIMINAL NO. 4:02-CR-028-ALM-KPJ
                                                     §
     FARON LAYNE VOISINE                             §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On June 4, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #49) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

    for a term of eight (8) months, to run consecutively from the sentence imposed in Criminal

    No. 4:18-cr-223, with no additional supervised release to follow.

           Having received the Report of the United States Magistrate Judge and having received

    Defendant’s waiver of his right to object to the proposed findings and recommendations of the

    Magistrate Judge (Dkt. #48), the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

    Bureau of Prisons to be imprisoned for a term of eight (8) months, to run consecutively from the

    sentence imposed in Criminal No. 4:18-cr-223, with no additional supervised release to follow.

           IT IS SO ORDERED.

           SIGNED this 8th day of June, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
